Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is a responsive to the application filed on 01/13/2022.
Claims 1-3, 5-13, and 15-20 are pending.
Claims 1-3, 5-8, 10-13, 15-18, and 20 have been amended.
Claims 4 and 14 have been canceled.

Response to Arguments
Applicant’s arguments, with respect to rejection(s) of claim(s) 1-20 under 35 U.S.C. 112(b), have been fully considered and are persuasive. Therefore, the rejections set forth in the previous office action have been withdrawn. 

Applicant’s arguments, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 101, have been considered but they are not persuasive. The applicant argues that “the independent claims recite a specific manner of calculating, using content graphs having multiple levels…which provides a specific improvement over prior systems and methods…[as well as t]he additional elements impose meaningful limits on practicing the alleged abstract idea”; and therefore “integrate[s] the alleged mental process into a practical application” to overcome the 101 rejection. The examiner respectfully disagrees. The recitations of the amended “level[s]” and their operations are able to be performed in a human mind and/or with the aid of pen and paper, and further the additional elements remain recited at a high level generality and amount to mere data storing and data outputting, which are forms on insignificant extra-solution activities, or merely uses a computer as a tool to perform an abstract idea. See 35 U.S.C 101 section for full, updated analysis of claim limitations necessitated by applicant amendments.

Applicant’s arguments, with respect to the rejection(s) of analogous claim(s) 1 and 11 under 35 U.S.C. 103, have been considered but they are not persuasive. More specifically, the applicant argues that no prior art of reference teach the amended claims 1 and 11 limitations, since (1) “Wang uses [a]…single-level graph to ‘calculate[] the preference probability of a…video…and advertisement combination’” and not a “first and second level content graphs” as claimed, (2) “[t]he present claims recite distinct elements of ‘evaluate’ and ‘update’ which the office action fails to address”, (3a) “Wang’s filtering is not a bounding rule applied to nodes in a graph”, (3b) “Kipersztok discuss relationships between nodes, but do not teach a bounding rule applied to nodes in a graph”, and (4) “[t]he proposed combination with Perry and/or Kitpersztok would likewise render Wang unsuitable for its intended purpose”. The examiner respectfully disagrees. 
(1) Due to the broadness of the claim language, the combination has been found to fairly teach the amended claim language. Applicant’s spec, paragraph 0226 and Fig. 16 teach that the Bayesian content graph comprises levels that are depicted in a cluster format. Wang, paragraphs 0034-0035, 0049, 0075-0080, 0086-0087, and Figs. 7 and 14-15 teach the first node corresponding to a selected video (first level content graph) connected to a next layer of a node that corresponds to user preferences (second level content graph).
Further, Supanc is now cited in alternative for teaching “first level content graph”. Supanc, paragraphs 0005-0006 and 0044-0046 teach “Bayesian Network/model” operations wherein the nodes represent “learning objectives” on a “perimeter portion” (nodes in the first level content graph) and a student’s “level of mastery [or completion] of the subject matter” near a “center portion” (nodes in a second level content graph).
See 35 U.S.C 103 section for full mapping of claim limitations necessitated by applicant amendments.

(2) Due to the broadness of the claim language, the combination has been found to fairly teach the amended claim language. Wang, paragraphs 0048, 0086-0087 and Figs. 14-15 teach the “Bayesian network model[‘s]…user preference model is updated according to [captured] feedback” (evaluate the received response), and paragraphs 0034-0035, 0041, 0048, 0086-0087 and Figs. 14-15 teach the “Bayesian network model[‘s]…user preference model is updated (update the user data associated with the user) according to [captured] feedback” (based on the evaluated received response), wherein the “user’s preference data” that is “learned” or “update[d]” includes (wherein updating the user data comprises updating) “occupation, education, spirituality,…communication style, emotional management style, and conflict resolution style” (one or more of the plurality of skill levels associated with the content item)); 

(3a/b) Due to the broadness of the claim language, the Examiner maintains that Wang and Kipersztok fairly teach the amended claim language regarding a “bounding rule” since the references determine which nodes relate to specific information/domain concepts (applied to nodes in a graph as argued). See 35 U.S.C 103 section for full mapping of claim limitations necessitated by applicant amendments.
Further, the applicant does not direct any arguments towards the Perry reference cited in alternative for teaching a “bounding rule”. As previously cited, Perry: “Col. 4, lines 26-36, Col. 22, line 60-Col. 61, line 35, and Fig. 2 teach determining which nodes in a Bayesian graph network are included within a “Markov blanket” (via application of a bounding rule)”. 
Further still, new reference Supanc has now been added to replace the Perry reference for teaching a “bounding rule” in view of the amendments.

(4) Due to the broadness of the claim language, the Examiner maintains that Wang would properly function using a “bounding rule”. Wang, paragraphs 0083, 0086-0091, and Figs. 14-16 teach determining which and how many nodes corresponding to a video in the “Bayesian network” are used (identify related nodes in the first level content graph via application of a bounding rule) to calculate “the preference probability” of the video corresponding to the user preferences (to the first level content graph node associated with the provided content item). Here, Wang’s Bayesian nodes are linked to specific data that is used, and for updating this information, a rule is made regarding different combinations of data corresponding to specific Bayesian model nodes (bounding of the node information). Kipersztok and Perry were used in alternative for teaching the same operations and provides explicit teaching of a “Markov blanket” for Bayesian models. Further, new reference Supanc was added, replacing Perry, for explicitly teaching usage of bounding rules for Bayesian networks.
See 35 U.S.C 103 section for full mapping of claim limitations necessitated by applicant amendments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-13, and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1 and 11 are respectively drawn to a system and method, hence each falls under one of four categories of statutory subject matter (Step 1).  Nonetheless, the claims are directed to a judicially recognized exception of an abstract idea without significantly more.  
Claims 1 and 11 recite the following, or analogous, limitations “provide a content item to a user; receive from the user a response to the provided content item; evaluate the received response; update the user data associated with the user based on the evaluated received response, wherein updating the user data comprises updating one or more of the plurality of skill levels associated with the content item; identify related nodes in the first level content graph via application of a bounding rule to the first level content graph node associated with the provided content item; determine an edge strength between the first level content graph node associated with the provided content item and the nodes identified as related by the bounding rule; and calculate a probability of success for each of the related nodes based on the updated user data and the edge strength”. These limitations, as claimed, under its broadest reasonable interpretation, can be evaluated in a human mind, except for the recitation of generic computer components (a memory) (Step 2A). Other than reciting “a memory” for storing data and “a server” to perform the exceptions, nothing in the claims preclude the steps from practically being performed in the human mind. For example, a human expert can provide a content item to a user (e.g. by thinking/expressing an idea to themselves/another human), mentally receive from the user a response to the provided content item (e.g. by sensing a reaction to the thought of/expressed idea), mentally evaluate the received response (e.g. by thinking of the possible outcomes or meaning regarding the sensed reaction), mentally update the user data associated with the user based on the evaluated received response, wherein updating the user data comprises updating one or more of the plurality of skill levels associated with the content item (e.g. by mentally adding the meanings and determined skill level of the sensed reaction to memory knowledge regarding themselves/the other human), mentally identify related nodes in the first level content graph via application of a bounding rule to the first level content graph node associated with the provided content item (e.g. by thinking of all knowledge that is related to the specific expressed idea in the first level of memory knowledge), mentally determine an edge strength between the first level content graph node associated with the provided content item and the nodes identified as related by the bounding rule (e.g. by thinking of how closely related each piece of identified knowledge in the first level of memory knowledge is related to the specific expressed idea), mentally calculate a probability of success for each of the related nodes based on the updated user data and the edge strength (e.g. by re-ranking each piece of identified knowledge that is related to the specific expressed idea based on how closely each the piece of knowledge relates to the specific expressed idea). Thus, the claims recite a mental process (Step 2A, Prong 1). 
Claim 1 includes additional elements, “a memory” and “a server”, however, while the memory stores specific kinds of data, the recitations of these elements are at a high level of generality and amount to mere data storing and data outputting, which are forms on insignificant extra-solution activities. Hence, each of the additional limitations or in combination is no more than mere instructions to apply the exceptions using generic computer components (i.e., a memory and a server) and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A, Prong 2; see MPEP 2106.05(f)). The additional elements in the claim do not amount to significantly more than an abstract idea. Furthermore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of using “a memory” for storing data and “a server” to perform the steps of “provide”, “receive”, “evaluate”, “update”, “identify”, “determine”, and “calculate” amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. (STEP 2B). As such, claims 1 and 11 are not patent eligible.
Dependent claims 2-10, and 12-20 are also ineligible for the same reasons given with respect to claims 1 and 11.  The dependent claims describe additional mental processes:
mentally thinking the first level content graph comprises a directed acyclic graph (claims 2 and 12) (e.g. by thinking of a specific probabilistic graph layout in the first level of memory knowledge when considering how each piece of identified knowledge that is related to the specific expressed idea)
mentally thinking the first level content graph comprises a plurality of nodes pairwise linked by an edge in a hierarchical relationship (claims 3 and 13) (e.g. by thinking of a specific probabilistic graph layout in the first level of memory knowledge when considering how each piece of identified knowledge that is related to the specific expressed idea, wherein certain pieces of knowledge are dependent on others)
mentally receiving a user identifier; and determine a lack of previous interaction with the user associated with the user identifier (claims 5 and 15) (e.g. by thinking of who the idea is being expressed to (such as themselves or another human), and mentally identifying that they have not been exposed to the specific idea before)
mentally selecting mastery probabilities based on historical data; and initialize the first level content graph with average mastery probabilities for nodes in the content graph (claims 6 and 16) (e.g. by identifying that that the human has not been exposed to the specific idea before and has no “mastery” of the subject matter including pieces of identified knowledge in the first level of memory knowledge that is related to the specific expressed idea)
mentally determining the content item is provided based on the initialization of the first level content graph with average mastery probabilities (claim 7 and 17) (e.g. by thinking of the specific idea to express due to the human not having been exposed to the specific idea before or the pieces of identified knowledge in the first level of memory knowledge that is related to the specific expressed idea)
mentally determining the first level content graph comprises a Bayesian network (claim 8 and 18) (e.g. by thinking of a specific mathematical probabilistic graph layout in the first level of memory knowledge consistent with a Bayesian network when considering how each piece of identified knowledge that is related to the specific expressed idea)
mentally determining the bounding rule comprises a Markov Blanket (claim 9 and 19) (e.g. by thinking of a specific mathematical relational layout consistent with a Markov Blanket when considering how closely each piece of identified knowledge that is related to the specific expressed idea)
mentally retrieve mastery criteria for the identified first level content graph node associated with the provided content item and for the related nodes; and determining mastery of the first level content graph node associated with the provided content item and of the related nodes via a comparison of the probabilities of success and the mastery criteria (claim 10 and 20) (e.g. by thinking of a specific piece of knowledge that is related to the specific expressed idea in the first level of memory knowledge, thinking of all knowledge retained in the first level of memory knowledge regarding the specific piece of knowledge and other pieces of knowledge in the first level of memory knowledge that are related to the specific expressed idea, and thinking how sufficient all retained pieces of knowledge are in relation to a first level of total knowledge possible regarding the specific expressed idea)
Again, the dependent claims continued to cover the performance of the limitation in the mind as inherited from the independent claims (Step 2A, Prong 1). The dependent claims 5-6, and 10, restating “the system” of claim 1’s included “a memory” and “a server”, wherein claim’s 5-6, and 10 recitations of “the server” to “receive”, “determine”, “select”, “initialize”, “identify”, and “determine” is again no more than a generic computer component to apply the exception (“receive”, “determine”, “select”, “initialize”, “identify”, and “determine”) and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A, Prong 2; see MPEP 2106.05(h)). The additional element in the claims do not amount to significantly more than an abstract idea. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements to perform the steps of in the dependent claims and perform the steps of “receive”, “determine”, “select”, “initialize”, “identify”, and “determine” in claims 5-6, and 10 amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. (STEP 2B). As such, dependent claims 2-10, and 12-20 do not amount to significantly more than an abstract idea nor provide any inventive concept, therefore are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US Pub 20110185381) hereinafter Wang, in view of Kipersztok (US Pub 20070018953), in view of Supanc et al (US Patent 7720779) hereinafter Supanc.
Regarding claim 1 and analogous claim 11, Wang teaches a system and method for calculating a success probability of a plurality of learning objectives (paragraphs 0002, 0086-0087, and Figs. 7 and 14-15 teach “a system and method” for a “Bayesian network calculates the preference probability (calculating a success probability) of a certain video segment and advertisement combination” for determining (learning) which video has the highest level of user preference probability of viewing certain, selected videos (of a plurality of learning objectives)), the system comprising: 
a memory comprising [storing, in a memory communicatively coupled with a server claim 11] (paragraphs 0093-0094 and Fig 19 teach a “computer system 600 adapted to use embodiments of the present invention”, including a “memory”): 
a user profile database comprising user data, wherein the user data comprises information identifying a plurality of skill levels (paragraphs 0093-0094 and Fig 19 teach a “computer system” with memory that in paragraphs 0034-0035, 0049, 0075, 0079, and Fig. 7 depict storing user profile and preference data (a user profile database comprising user data) and a stored “user preference[/profile] matrix” (a user profile database comprising user data) that includes “external information category…of the user that can include…occupation, education, spirituality,…communication style, emotional management style, and conflict resolution style” (information identifying a plurality of skill levels)); and 
a content matrix comprising a matrix representation of a first level content graph and of a second level content graph (paragraphs 0093-0094 and Fig 19 teach a “computer system” with memory that in paragraphs 0049, 0075-0080, 0086-0087, and Figs. 7 and 14-15 store a “user preference[/profile] matrix” used by, and defining (a content matrix comprising a matrix representation), a “Bayesian network” (content graph) for user preferences including “advertising category” and “video category” (of first and second level content graph)), wherein: 
each node of the first level content graph is associated with one of the plurality of learning objectives (paragraphs 0034-0035, 0049, 0075-0080, 0086-0087, and Figs. 7 and 14-15 teach storing a “user preference[/profile] matrix” used by, and defining, a “Bayesian network” (content graph) for user preferences including “user preference” and “video category” (of first and second level content graph), wherein the ads, user preference, and videos are associated with nodes in the network with weights for determining (learning) which video has the highest level of user preference probability of viewing certain, selected videos (each node of the first level content graph is associated with one of the plurality of learning objectives)); and 
each node of the second level content graph is associated with one of a plurality of skills, wherein each skill in the second level content graph is associated with one of the plurality of objectives in the first level content graph and with one of the plurality of skill levels in the user data (paragraphs 0034-0035, 0049, 0075-0080, 0086-0087, and Figs. 7 and 14-15 teach the first node corresponding to a selected video as mapped above (objectives in the first level content graph) connected to a next layer of a node that corresponds to user preferences (each node of the second level content graph/wherein each skill in the second level content graph is associated with one of the plurality of objectives in the first level content graph) that include a user’s “occupation, education, spirituality,…communication style, emotional management style, and conflict resolution style” (is associated with one of a plurality of skills/and with one of the plurality of skill levels in the user data)); and
at least one server configured to (paragraphs 0093-0094 and Fig 19 teach a “computer system 600 adapted to use embodiments of the present invention (configured to)”, including a “server”): 
provide a content item to a user (paragraphs 0086-0087 and Figs. 14-15 teach playing (provide) a determined “video segment (content item), [and] an advertisement (content item)…to a user or customer”); 
receive from the user a response to the provided content item (paragraphs 0048, 0086-0087 and Figs. 14-15 teach a “survey is given to a user or customer to capture their preference (receive from the user a response) after the whole video (to the provided content item) [and advertisement (to the provided content item)] is shown to the user or customer”); 
evaluate the received response (paragraphs 0048, 0086-0087 and Figs. 14-15 teach the “Bayesian network model[‘s]…user preference model is updated according to [captured] feedback” (evaluate the received response)); 
update the user data associated with the user based on the evaluated received response, wherein updating the user data comprises updating one or more of the plurality of skill levels associated with the content item (paragraphs 0034-0035, 0041, 0048, 0086-0087 and Figs. 14-15 teach the “Bayesian network model[‘s]…user preference model is updated (update the user data associated with the user) according to [captured] feedback” (based on the evaluated received response), wherein the “user’s preference data” that is “learned” or “update[d]” includes (wherein updating the user data comprises updating) “occupation, education, spirituality,…communication style, emotional management style, and conflict resolution style” (one or more of the plurality of skill levels associated with the content item)); 
identify related nodes in the first level content graph via application of a bounding rule to the first level content graph node associated with the provided content item (paragraphs 0083, 0086-0091, and Figs. 14-16 teach determining which and how many nodes corresponding to a video in the “Bayesian network” are used (identify related nodes in the first level content graph via application of a bounding rule) to calculate “the preference probability” of the video corresponding to the user preferences (to the first level content graph node associated with the provided content item)); 
determine an edge strength between the first level content graph node associated with the provided content item and the nodes identified as related by the bounding rule (paragraphs 0079-0083, 0086-0091, and Figs. 14-16 teach adjusting preference “weights” (determine an edge strength) of matrix variable values represented as connections of nodes in the Bayesian network model used for calculating “the preference probability” of the video corresponding to the user preferences (between the first level content graph node associated with the provided content item and the nodes identified as related by the bounding rule))); and 
calculate a probability of success for each of the related nodes based on the updated user data and the edge strength (paragraphs 0079-0083, 0086-0091, and Figs. 14-16 teach a “Bayesian network calculates the preference probability (calculating a probability of success) of a certain video segment” to a user’s preferences iteratively for the represented connected nodes (for each of the related nodes) with adjusted weights (edge strength) for user preferences (updated user data) and videos after updating the user preference data from the given survey (based on the updated user data)).

Wang at least implies via application of a bounding rule (see mapping above), and determine an edge strength between the first level content graph node associated with the provided content item and the nodes identified as related by the bounding rule (see mapping above), however Kipersztok teaches via application of a bounding rule (paragraphs 0071, 0074-0075 and 0078-0080 teach building a Bayesian network with each of the connected nodes relating to a specific domain concept (via application of a bounding rule)), and 
determine an edge strength between the first level content graph node associated with the provided content item and the nodes identified as related by the bounding rule (paragraphs 0071, 0074-0075 and 0078-0080 teach determining Bayesian network nodes all relating to a specific domain concept (provided content item and the nodes identified as related by the bounding rule) that are connected by “arcs” that “represent weights of believed causal relationships between the nodes” (determine an edge strength between…nodes) in a parent and dependent child node relationship (first level content graph node associated with the provided content item and the nodes identified as related by the bounding rule)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Kipersztok’s teachings of Bayesian network tuning with concept nodes connected by weighted arcs into Wang’s teaching of using a Bayesian network model updating via user content survey feedback in order to more accurately tune Bayesian network node arc weights for better output results (Kipersztok, paragraphs 0071, 0074-0075 and 0078-0081).
Further, the combination at least implies identify related nodes in the first level content graph via application of a bounding rule to the first level content graph node associated with the provided content item (see mapping above), however Supanc teaches identify related nodes in the first level content graph via application of a bounding rule to the first level content graph node associated with the provided content item (paragraphs 0005-0006 and 0044-0046 teach “Bayesian Network/model” operations wherein the nodes represent “learning objectives” on a “perimeter portion” (identify related nodes in the first level content graph) and a student’s “level of mastery [or completion] of the subject matter” near a “center portion” (associated with the provided content item); and further “relevant nodes can be optionally identified according to a bounding rule. The bounding rule can define the type and degree of association between nodes that results in the inclusion of a node by the bounding rule” (identify related nodes in the first level content graph via application of a bounding rule to the first level content graph node associated with the provided content item)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify using a Bayesian network model updating via user content survey feedback, as taught by Wang as modified by Bayesian network tuning with concept nodes connected by weighted arcs as taught by Kipersztok, to include determining node relations in a Bayesian network through a “bounding rule” as taught by Supanc in order to better determine node dependencies and which nodes directly affect an output calculation for a user (Supanc, paragraphs 0005-0006 and 0044-0046).

Regarding claims 2 and 12, the combination of Wang, Kipersztok, and Supanc teach all the claim limitations of claims 1 and 11 above; and further teach wherein the first level content graph comprises a directed acyclic graph (Kipersztok, paragraphs 0075 and 0077-0078 teach the used “domain model is a directed acyclic graph (DAG) Bayesian network” with nodes in a parent (first level) and dependent child node relationship for providing a “predictive output” to a “user”).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify using a Bayesian network model updating via user content survey feedback, as taught by Wang as modified by Bayesian network tuning with concept nodes connected by weighted arcs as taught by Kipersztok, as modified by determining node relations in a Bayesian network through a “Markov blanket” as taught by Supanc, to include use of “directed acyclic graph (DAG) Bayesian network” operations as taught by Kipersztok in order to utilize a specific structure type of a Bayesian network (Kipersztok, paragraphs 0075 and 0077-0078).

Regarding claims 3 and 13, the combination of Wang, Kipersztok, and Supanc teach all the claim limitations of claims 2 and 12, and further teach wherein the first level content graph comprises a plurality of nodes pairwise linked by an edge in a hierarchical relationship (Kipersztok, paragraphs 0071, 0074, and 0077-0081 teach the Bayesian network including nodes (wherein the first level content graph comprises a plurality of nodes) connected by weighted “arcs” in a parent and dependent child structure (pairwise linked by an edge in a hierarchical relationship)).
Wang, Kipersztok, and Supanc are combinable for the same rationale as set forth above with respect to claims 1, 2, 11, and 12.

Regarding claims 5 and 15, the combination of Wang, Kipersztok, and Supanc teach all the claim limitations of claims 3 and 13, and further teach wherein the at least one server is further configured to: receive a user identifier (Wang, paragraphs 0041, 0045, and Fig. 1 teach a “user device 106 provides user profile and/or user preference data to service provider 104 (server is further configured to) for use in ad filtering” (receive a user identifier)); and determine a lack of previous interaction with the user associated with the user identifier (Wang, paragraphs 0035, 0041, 0045, 0049, 0075-0080, 0086-0087, and Fig. 1 teach a server determining that the received user is a “new user” (determine a lack of previous interaction with the user associated with the user identifier) or that the received user has not seen “a new video segment” (determine a lack of previous interaction with the user associated with the user identifier)).

Regarding claims 6 and 16, the combination of Wang, Kipersztok, and Supanc teach all the claim limitations of claims 5 and 15, and further teach wherein the at least one server is further configured to: 
select mastery probabilities based on historical data (Wang, paragraphs 0035, 0041, 0045, 0049, 0075-0080, 0086-0091 teach a server defining probabilities of matrix data (select mastery probabilities) and representative Bayesian nodes based on user preference data “history” (based on historical data)); and 
initialize the first level content graph with average mastery probabilities for nodes in the content graph (Wang, paragraphs 0035, 0041, 0045, 0049, 0075-0080, 0086-0091 and Figs. 14-16 teach a Bayesian network model constructed using the probabilities of matrix data and average of weight factors of preference data for a video (initialize the first level content graph with average mastery probabilities), and corresponding representative Bayesian nodes (for nodes in the content graph) to calculate “the preference probability” of the video and user preferences).
	
Regarding claims 7 and 17, the combination of Wang, Kipersztok, and Supanc teach all the claim limitations of claims 6 and 16, and further teach wherein the content item is provided based on the initialization of the first level content graph with average mastery probabilities (Wang, paragraphs 0035, 0041, 0045, 0049, 0075-0080, 0086-0091 and Figs. 14-16 teach a Bayesian network model constructed using the probabilities of matrix data and average of weight factors of preference data for a video, and corresponding representative Bayesian nodes (based on the initialization of the first level content graph with average mastery probabilities) to calculate “the preference probability” of the video and user preferences to provide to the user (wherein the content item is provided)).

Regarding claims 8 and 18, the combination of Wang, Kipersztok, and Supanc teach all the claim limitations of claims 7 and 17, and further teach wherein the first level content graph comprises a Bayesian network (Wang, paragraphs 0079-0083, 0086-0091, and Figs. 14-16 teaches a “Bayesian network calculates the preference probability of a certain video segment and” user preferences and includes connected nodes (wherein the first level content graph comprises a Bayesian network)).
Wang at least implies wherein the first level content graph comprises a Bayesian network (see mapping above), however Kipersztok teaches wherein the first level content graph comprises a Bayesian network (paragraphs 0075 and 0077-0078 teach the used “domain model is a directed acyclic graph (DAG) Bayesian network” with nodes in a parent (first level) and dependent child node relationship for providing a “predictive output” to a “user”).
Wang, Kipersztok, and Supanc are combinable for the same rationale as set forth above with respect to claims 1 and 11.

Regarding claims 9 and 19, the combination of Wang, Kipersztok, and Supanc teach all the claim limitations of claims 8 and 18, and further teach wherein the bounding rule comprises a Markov Blanket (Supanc, paragraph 0006 teaches “nodes can be identified by application of a bounding rule, such as a Markov blanket”).
Wang, Kipersztok, and Supanc are combinable for the same rationale as set forth above with respect to claims 1 and 11.

Regarding claims 10 and 20, the combination of Wang, Kipersztok, and Supanc teach all the claim limitations of claims 9 and 19, and further teach wherein the at least one server is further configured to (Supanc, paragraph 0005 teaches “hardware server” for performing embodiments of the disclosure): retrieve mastery criteria for the identified first level content graph node associated with the provided content item and for the related nodes (Supanc, paragraphs 0046 and 0053-0054 and Fig. 2 teach “retrieving information relating the individual nodes 202” for a “Bayesian Network” on a perimeter including a user’s completion or “mastery” of the subject matter (retrieve mastery criteria for the identified first level content graph node associated with the provided content item and for the related nodes)); determine mastery of the first level content graph node associated with the provided content item and of the related nodes via a comparison of the probabilities of success and the mastery criteria (Supanc, paragraphs 0046 and 0053-0054 and Fig. 2 teach connected nodes on a perimeter portion (first level) and “determination of the next node can be based on the likelihood of user success in completing and/or mastering the next node (determine mastery of the first level content graph node/via a comparison of the probabilities of success and the mastery criteria), and particularly the likelihood of a student passing and/or demonstrating desired proficiency in the subject matter associated with the next node (associated with the provided content item and of the related nodes)…which can be based on past user actions and past performance of the user (via a comparison of the probabilities of success and the mastery criteria)”).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify using a Bayesian network model updating via user content survey feedback, as taught by Wang as modified by Bayesian network tuning with concept nodes connected by weighted arcs as taught by Kipersztok, to include determining node subject matter mastery in a Bayesian network as taught by Supanc in order to better determine node subject matter mastery and which nodes directly affect an output calculation for a user (Supanc, paragraphs 0046 and 0053-0054 and Fig. 2).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINT MULLINAX whose telephone number is 571-272-3241.  The examiner can normally be reached on Mon - Fri 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.M./Examiner, Art Unit 2123                                                                                                                                                                                                        

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123